DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1, drawn to an article of footwear.
Group 2, claim 26, drawn to a method of making an article of footwear.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: an article of footwear comprising a plurality of hinges, as shown in figs. 1A-1B, 2, 3B-3D, and 4A, and claimed in claims 1-2, 4-5, 7, 10-13, 17-18, and 25.
Species II: an article of footwear comprising one hinge as shown in figs. 6A-6C and claimed in claim 24.
Species III: an article of footwear comprising four zones which represent sections where stiffness or flexibility varies from one section to another, as shown in figs. 7A-7B and claimed in claims 19, 20, 22, and 23.
.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 24.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I, II, III, and IV, as well as Groups 1 and 2, lack unity of invention because even though the inventions of these groups and species require the technical feature of: 
A sole shank comprising: a relatively rigid material configured to extend longitudinally in a shoe over at least a forefoot portion of the shoe and at least partially over a midfoot portion, at least one hinge with a unidirectional stop being disposed widthwise in the sole shank in at least the forefoot portion so that the sole shank locks to support plantar flexion and hinges to facilitate dorsiflexion of the foot, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [Freed, GB 2,156,652].
Freed teaches:
15”; pg. 1 line 80) comprising: a relatively rigid material (“shank 15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82) configured to extend longitudinally in a shoe over at least a forefoot portion of the shoe and at least partially over a midfoot portion (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the insole…as seen best in Fig. 5”; pg. 1 lines 99-101), at least one hinge (“plurality of parallel cuts 22 to 26”; pg. 1 line 113) with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) being disposed widthwise in the sole shank in at least the forefoot portion (“general area of the ball of the wearer’s foot”; pg. 1 line 114-115) so that the sole shank locks to support plantar flexion (the sole shank is configured to lock at the stops (see above) to support plantar flexion (“when…on pointe...give maximum support); pg. 1 line 130 – pg. 2 line 4)) and hinges to facilitate dorsiflexion of the foot (“rolls off pointe…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8).

A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement; see MPEP 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732